This is a petition by appellee to rehear the above action. The Court's decision is set forth in Comrs. v. Assell, 194 N.C. p. 412.
The Court said, in that opinion, at p. 418: "The record does show that the proposed bond issue was for necessary expenses of the county and a valid and legal obligation of the county. The subject or subjects of the necessary expense or expenses for special county purposes are *Page 720 
not set forth, and nothing else appearing, it is taken for granted that they were for one or more special necessary purposes and funding permissible under Constitution, Art, V, sec. 6, and the County Finance Act. The special approval has been given by the general act." This was the sole question before the Court presented by the appeal.
Appellees on their petition to rehear seek to present the following question: "Is the county tax to be deemed `Levied for a special purpose and with the approval of the General Assembly, which may be done by special or general act,' within the meaning of Const. of N.C. Art. V, sec. 6, and therefore exempt from the 15-cents tax limit prescribed by that section, where the tax is levied pursuant to express authority conferred by the county finance act for the purpose of paying certain funding bonds authorized by the act, and where the debt to be funded by the bond issue may have been incurred for ordinary current expenses, the debt being one which was outstanding at the time of ratification of the County Finance Act and validated by the act?" This question was not and is not presented by the record.
Petition dismissed.